ACCEPTED
                                                                                 06-15-00069-CR
                                                                      SIXTH COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
                                                                            7/17/2015 3:30:07 PM
                                                                                DEBBIE AUTREY
                                                                                          CLERK



                           No.   06-75-00069-e.
                                                       FILED IN
                   IN The Sixth Court of Appeals 6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
                            Texarkana, Texas          7/17/2015 3:30:07 PM
                                                         DEBBIE AUTREY
                                                              Clerk


                      TEMTK;A CTIERNETTE Oq|IENS,

                                                    Appellant,
                                    v.

                           THE STATE OF TENAS,

                                                    Ay>peJ'lee.


          F'irst Unopposed Motion for Hxtension of          Time

                     to FiTe Ag>pellatzt' s Brief



TO THE HONORABLE SIXTH COURT OF APPEALS:

     Pu::suant to TEX. R. APP. P. 10.1 and 38.6(d) , the
Appellant, Temika Charnette Owens, files this        Unopposed First.

Mot.ion t.o Extend Time    to File Appellant's Brief    .


     Appel-Lant' s brief    is currently   due on July       2J   ,   20L5   .


Counsel for Appellant request.s a 3O-day extension of time l-o
file its brief,   making the brief due on August 26, 2075. This
is the fir:;t. request for extension of time to file Appellantn              s

Brief.
        Counsel for Appellant                                      rel-ies on the following                       reasons/

in addition to the routine matters that counsel must attend
to in daily practice, to explain the need for the requested
extensron:
        Tt has j ust come to the att.ention of counsel for
        Appel-l-ant that the Reporter's Record in this cause
        i s 'i ncomn'i ef e. Counsel todav realized that. t.he
        noi^f ion of the Record which should contain the
        reaCing of the verdict by the foreman of the jury
        is absent. Counsel has at.tempted to contact the
        r-orrrf
        UVLM            ren1^,rf er-
                        !EI/V!UgI,              anr-l was
                                                qlIV  vvqJ nnl-i
                                                           llvu!rfue f i ad l-rrz
                                                                            vJ    nof SOnneI                   Of the
        4th Di.strict Court of Rusk County that t.he courL
        ror)nrt-or
        lv}/vr  Lvr        i q oynor-f er-l to he awa\/
                                                  *"*J  f rom her                                              of fice
        unt-il          sometime next week.
        Counsel for                        Appellant seeks this                               extension of time
because          it is necessary to review the entire record in order
f n   nrar\.a     rc\                vvY  vrr
                                     ^n^6nl-
                                                       P.r-i of           Annol     I =nf     l^^t   -.i
                                                                                              TJCI-LUVC>         a 30 day
extension should qive the court reporter                                                              enough time to
supplement the record with that portion which was omitted
This request is not sought for delay but so that justice                                                                  may

be done.
        The undersigned has conferred with opposing counsel, and

opposing counsel has indicated that his client does not oppose
this motion.
        Al.L fzrcts recited in this motion are within the personal
know'ltvvYv
         er^lcre        of the counsel                            s'i r^rni ncr f   hi s    mol_   i on    - f herefore    no
verification     is necessary under Rufe of Appellate Procedure
r0.2.
                                PRJAYER FOR RELIEF

For the reasons set forth above, Appeflant requests t.hat this
Corrrf .rrant   l_   h'i   s tlnonnosed First MOtion to Extend Time to
File Apl?ellant's Brief and extend the Deadl-ine for Filing the
Appeflant's Brief up to and including August 26,                                            2075.

Appellant requests all              other relief              to which it               may   be

entitled.
                                      Raqnor-f frr I'l rz qrrl-rmi fu ]_uvs/or^l -




                                                            ckson
                                      SBOT     No.     24069916
                                      735-A Hwy 259 N.
                                      Kilgore, TX 15662
                                      Phone:            903-65 4-3362
                                      Fax:              B   17-B 87-4 333
                                      Af f nrrla\/      fnr    Ar,r'>a1l.anf
                                                                         1qL!   u   /



                                               Temika Charnette                     Owens
                          CERTIFTCATE OF CONF$RENCE

       Pursuant to Tnx. R. App. P. 10.1 (5) , I certify that the
rrnclersi
uf fvvl rrYIIvvonecl conferred    wif h onnosi nrr r-rrrrnsel
                                                   vvsrlvvf   /
                                                                  who   indicated
that his client does             NOT o'opose   this motion.



                                               Jeff T. Jackson


                             CERTIFICATE OF SERVICE

       Pur:suant to Tnx. R. App. P. 9.5, I certify            that on December
L2, 2014, a copy of this motion was mailed via first                        cl-ass

U.S. mail, postage prepaid, to the following:
      Micheerl Jimerson:
      Rus;k County District          Attorney
      SBOT: 00189406
       t1:; N. Main St.
      Herider:son, TX 15652




                                                         Jackson